     Case 7:17-cr-00225-NSR Document 171
                                     172 Filed 03/19/21
                                               03/22/21 Page 1 of 2




                MARGARET M. SHALLEY, ESQ.
                  MARGARET M. SHALLEY & ASSOCIATES, LLC
                          225 Broadway, Suite 715
                            New York, NY 10007
                           917-841-0231 (Phone)
                             212-566-8165 (Fax)
                          margaretshalley@aol.com

                                                             March 19, 2021
VIA ECF & EMAIL
The Honorable Nelson S. Román
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

                                     Re:      United States v. Chukwuemeka Okparaeke,
                                              17 Cr. 225 (NSR)
Dear Judge Román:

        We have been assigned as legal advisors to Chukwuemeka Okparaeke in the above-
referenced matter. Mr. Okparaeke is currently scheduled to be sentenced on April 6, 2021.
The purpose of this letter is to respectfully request that Mr. Okparaeke’s sentencing be
adjourned for 60 days. Mr. Okparaeke’s unit at the Metropolitan Detention Center was
locked down from December 3, 2020, until approximately last week. Mr. Okparaeke was
allowed out of his cell during lockdown for 30 minutes every other day until approximately
last week. Presently, Mr. Okparaeke is allowed out of his cell one hour and half a day;
however, he still does not have access to the computer provided by the Government which
has Microsoft software that he needs in order to draft a sentencing submission. As a result,
he has been unable to finish drafting his sentencing submission. An adjournment of 60
days will allow Mr. Okparaeke sufficient time to draft his sentencing submission and
review the submission with counsel. This is Mr. Okparaeke’s second request for an
adjournment of his sentencing. The first request was granted. The Government consents
to this request. Accordingly, it is respectfully requested that Mr. Okparaeke’s sentencing
be adjourned for approximately 60 days, to the week of June 7, 2021, or a date that is
convenient to the Court.


                                           Deft's request to adjourn the Sentencing from Apr. 6, 2021
                                           until June 9, 2021 at 11:30 am or, alternatively, June 11, 2021
                                           at 11:00 am is granted upon the Govt's consent. Clerk of Court
                                           requested to terminate the motion (doc. 171). Deft's legal
                                           advisors are directed to mail a copy of this endorsement to
                                           Deft. and file proof of service on the docket.
                                           Dated: March 22, 2021

                                             1
    3/22/2021
      Case 7:17-cr-00225-NSR Document 171
                                      172 Filed 03/19/21
                                                03/22/21 Page 2 of 2




       The Court’s time and consideration of this matter are greatly appreciated.

                                                    Respectfully submitted,

                                                           / s /

                                                    Margaret M. Shalley

cc:    AUSA Gillian Grossman (via ECF)
       AUSA Olga Zverovich (via ECF)
       AUSA Sagar Ravi (via ECF)
       Chukwuemeka Okparaeke (via mail)




                                            2
